     Case 5:19-cv-01373-JPR Document 24 Filed 03/23/21 Page 1 of 13 Page ID #:1713



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   BARBARA A.,1                      ) Case No. EDCV 19-1373-JPR
                                       )
12                       Plaintiff,    )
                                       ) MEMORANDUM DECISION AND ORDER
13                  v.                 ) AFFIRMING COMMISSIONER
                                       )
14   ANDREW SAUL, Commissioner         )
     of Social Security,               )
15                                     )
                         Defendant.    )
16                                     )

17   I.    PROCEEDINGS

18         Plaintiff seeks review of the Commissioner’s final decision

19   denying her application for Social Security disability insurance

20   benefits (“DIB”).     The matter is before the Court on the parties’

21   Joint Stipulation, filed June 25, 2020, which the Court has taken

22   under submission without oral argument.         For the reasons

23   discussed below, the Commissioner’s decision is affirmed.

24
25
26         1
            Plaintiff’s name is partially redacted in line with
27   Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
     recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.

                                          1
     Case 5:19-cv-01373-JPR Document 24 Filed 03/23/21 Page 2 of 13 Page ID #:1714



 1   II.     BACKGROUND
 2           Plaintiff was born in 1962.       (Administrative Record (“AR”)
 3   74, 210.)    She completed 11th grade (AR 74) and worked as a
 4   medical clerk and stores laborer (AR 80).
 5           On November 12, 2015, Plaintiff applied for DIB, alleging
 6   that she had been unable to work since March 1, 2013 (AR 210),
 7   because of osteoarthritis, chronic obstructive pulmonary disease,
 8   high blood pressure and cholesterol, diabetes, neuropathy,
 9   depression, an aortic aneurysm, and a rotator-cuff tear (AR 248).
10   After her applications were denied initially (AR 95-110) and on
11   reconsideration (AR 112-27), she requested a hearing before an
12   Administrative Law Judge (AR 143-44).         One was held on July 19,
13   2018, at which Plaintiff, who was represented by counsel,
14   testified, as did a vocational expert.         (See AR 71-94.)     At the
15   hearing, Plaintiff amended her alleged onset date to October 5,
16   2017.    (AR 73.)    In a written decision issued August 15, 2018,
17   the ALJ found her not disabled.        (AR 35-44.)    She sought Appeals
18   Council review (AR 207), which was denied on May 25, 2019 (AR 2-
19   7).   This action followed.
20   III. STANDARD OF REVIEW
21           Under 42 U.S.C. § 405(g), a district court may review the
22   Commissioner’s decision to deny benefits.         The ALJ’s findings and
23   decision should be upheld if they are free of legal error and
24   supported by substantial evidence based on the record as a whole.
25   See Richardson v. Perales, 402 U.S. 389, 401 (1971); Parra v.
26   Astrue, 481 F.3d 742, 746 (9th Cir. 2007).           Substantial evidence
27   means such evidence as a reasonable person might accept as
28   adequate to support a conclusion.         Richardson, 402 U.S. at 401;

                                           2
     Case 5:19-cv-01373-JPR Document 24 Filed 03/23/21 Page 3 of 13 Page ID #:1715



 1   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).             It
 2   is “more than a mere scintilla, but less than a preponderance.”
 3   Lingenfelter, 504 F.3d at 1035 (citing Robbins v. Soc. Sec.
 4   Admin., 466 F.3d 880, 882 (9th Cir. 2006)).          “[W]hatever the
 5   meaning of ‘substantial’ in other contexts, the threshold for
 6   such evidentiary sufficiency is not high.”         Biestek v. Berryhill,
 7   139 S. Ct. 1148, 1154 (2019).       To determine whether substantial
 8   evidence supports a finding, the reviewing court “must review the
 9   administrative record as a whole, weighing both the evidence that
10   supports and the evidence that detracts from the Commissioner’s
11   conclusion.”     Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.
12   1998).     “If the evidence can reasonably support either affirming
13   or reversing,” the reviewing court “may not substitute its
14   judgment” for the Commissioner’s.        Id. at 720-21.
15   IV.   THE EVALUATION OF DISABILITY
16         People are “disabled” for Social Security purposes if they
17   are unable to engage in any substantial gainful activity owing to
18   a physical or mental impairment that is expected to result in
19   death or has lasted, or is expected to last, for a continuous
20   period of at least 12 months.       42 U.S.C. § 423(d)(1)(A); Drouin
21   v. Sullivan, 966 F.2d 1255, 1257 (9th Cir. 1992).
22         A.     The Five-Step Evaluation Process
23         An ALJ follows a five-step sequential evaluation process to
24   assess whether someone is disabled.        20 C.F.R. § 404.1520(a)(4);
25   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995) (as
26   amended Apr. 9, 1996).      In the first step, the Commissioner must
27   determine whether the claimant is currently engaged in
28   substantial gainful activity; if so, the claimant is not disabled

                                          3
     Case 5:19-cv-01373-JPR Document 24 Filed 03/23/21 Page 4 of 13 Page ID #:1716



 1   and the claim must be denied.       § 404.1520(a)(4)(i).
 2         If the claimant is not engaged in substantial gainful
 3   activity, the second step requires the Commissioner to determine
 4   whether the claimant has a “severe” impairment or combination of
 5   impairments significantly limiting her ability to do basic work
 6   activities; if not, a finding of not disabled is made and the
 7   claim must be denied.      § 404.1520(a)(4)(ii) & (c).
 8         If the claimant has a “severe” impairment or combination of
 9   impairments, the third step requires the Commissioner to
10   determine whether the impairment or combination of impairments
11   meets or equals an impairment in the Listing of Impairments
12   (“Listing”) set forth at 20 C.F.R., part 404, subpart P, appendix
13   1; if so, disability is conclusively presumed and benefits are
14   awarded.    § 404.1520(a)(4)(iii) & (d).
15         If the claimant’s impairment or combination of impairments
16   does not meet or equal one in the Listing, the fourth step
17   requires the Commissioner to determine whether the claimant has
18   sufficient residual functional capacity (“RFC”)2 to perform her
19   past work; if so, she is not disabled and the claim must be
20   denied.    § 404.1520(a)(4)(iv).     The claimant has the burden of
21   proving she is unable to perform past relevant work.           Drouin, 966
22   F.2d at 1257.    If the claimant meets that burden, a prima facie
23   case of disability is established.        Id.
24
25         2
            RFC is what a claimant can do despite existing exertional
26   and nonexertional limitations. § 404.1545(a)(1); see Cooper v.
     Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989). The
27   Commissioner assesses the claimant’s RFC between steps three and
     four. Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th Cir. 2017)
28   (citing § 416.920(a)(4)).

                                          4
     Case 5:19-cv-01373-JPR Document 24 Filed 03/23/21 Page 5 of 13 Page ID #:1717



 1          If that happens or if the claimant has no past relevant
 2   work, the Commissioner bears the burden of establishing that the
 3   claimant is not disabled because she can perform other
 4   substantial gainful work available in the national economy, the
 5   fifth and final step of the sequential analysis.
 6   §§ 404.1520(a)(4)(v), 404.1560(b).
 7          B.   The ALJ’s Application of the Five-Step Process
 8          At step one, the ALJ found that Plaintiff had not engaged in
 9   substantial gainful activity since October 5, 2017, the amended
10   alleged onset date.      (AR 38.)   Her date last insured was
11   September 30, 2022.      (AR 37.)   At step two, he determined that
12   she had severe impairments of left-shoulder arthralgia, lumbar
13   and cervical strains, and history of aortic aneurysm.           (AR 38.)
14          At step three, he found that Plaintiff’s impairments did not
15   meet or equal any of the impairments in the Listing.           (AR 39.)
16   At step four, he determined that she had the RFC to perform a
17   range of light work with the following limitations:
18          [S]he can lift and carry up to 20 pounds occasionally and
19          10 pounds frequently; . . . stand and/or walk up to 6
20          hours in an 8-hour workday; . . . sit for 6 hours in an
21          8-hour workday; . . . never climb; . . . occasionally
22          kneel, balance, stoop, crouch and crawl; and . . .
23          frequently reach, handle and finger.
24   (AR 39.)
25          The ALJ found that Plaintiff was able to perform her past
26   work as a medical clerk as generally performed in the national
27   economy.    (AR 43-44.)    Thus, he found her not disabled.        (AR 26-
28   27.)

                                          5
     Case 5:19-cv-01373-JPR Document 24 Filed 03/23/21 Page 6 of 13 Page ID #:1718



 1   V.    DISCUSSION
 2         Plaintiff raises a sole claim on appeal: the ALJ erred in
 3   assessing the opinion of examining orthopaedist Janet Dunlap.
 4   (See J. Stip. at 4-11.)      As discussed below, the ALJ provided
 5   specific and legitimate reasons for giving the opinion only “some
 6   weight,” and remand is not warranted.
 7         A.    Applicable Law
 8         Three types of physicians may offer opinions in Social
 9   Security cases: those who directly treated the plaintiff, those
10   who examined but did not treat the plaintiff, and those who did
11   neither.    See Lester, 81 F.3d at 830.       A treating physician’s
12   opinion is generally entitled to more weight than an examining
13   physician’s, and an examining physician’s opinion is generally
14   entitled to more weight than a nonexamining physician’s.            Id.;
15   see § 404.1527(c)(1)-(2).3
16         The ALJ may discount a physician’s opinion regardless of
17   whether it is contradicted.       Magallanes v. Bowen, 881 F.2d 747,
18   751 (9th Cir. 1989); see also Carmickle v. Comm’r, Soc. Sec.
19   Admin., 533 F.3d 1155, 1164 (9th Cir. 2008).          When a doctor’s
20   opinion is not contradicted by other medical-opinion evidence,
21   however, it may be rejected only for a “clear and convincing”
22   reason.    Magallanes, 881 F.2d at 751 (citations omitted);
23   Carmickle, 533 F.3d at 1164 (citing Lester, 81 F.3d at 830-31).
24   When it is contradicted, the ALJ need provide only a “specific
25
           3
26          For claims filed on or after March 27, 2017, the rules in
     § 404.1520c (not § 404.1527) apply. See § 404.1520c (evaluating
27   opinion evidence for claims filed on or after Mar. 27, 2017).
     Plaintiff’s claim was filed before March 27, 2017, however, and
28   the Court therefore analyzes it under former § 404.1527.

                                          6
     Case 5:19-cv-01373-JPR Document 24 Filed 03/23/21 Page 7 of 13 Page ID #:1719



 1   and legitimate” reason for discounting it.         Carmickle, 533 F.3d
 2   at 1164 (citing Lester, 81 F.3d at 830-31).           The weight given a
 3   doctor’s opinion, moreover, depends on whether it is consistent
 4   with the record and accompanied by adequate explanation, among
 5   other things.    See § 404.1527(c); see also Orn v. Astrue, 495
 6   F.3d 625, 631 (9th Cir. 2007) (factors in assessing physician’s
 7   opinion include length of treatment relationship, frequency of
 8   examination, and nature and extent of treatment relationship).
 9         B.    Relevant Background
10         Dr. Dunlap evaluated Plaintiff on April 25, 2018, as part of
11   her worker’s-compensation claim.         (AR 1473.)    She did not have a
12   treating relationship with Plaintiff and examined her only that
13   one time, but she reviewed numerous of her medical records before
14   rendering her opinion.      (AR 1474, 1489-97.)       Although Plaintiff
15   told Dr. Dunlap that she was injured on July 25, 2017, lifting a
16   pallet at work, that accident was “not noted in the medical
17   records, nor was there a claim filed for that.”          (AR 1498.)
18   Thus, Dr. Dunlap considered only a second accident, on September
19   22, 2017, when Plaintiff injured her back and right arm placing a
20   “large tote” on a conveyor belt.         (AR 1475, 1498.)    She was being
21   treated with two Norco4 a day; she told Dr. Dunlap that
22   “chiropractic is out of the question, and so is surgery, and so
23   are the steroid shots, due to my medical illnesses.”           (AR 1475;
24   see AR 1477.)    She apparently did not say what those illnesses
25
26         4
            Norco is an opioid-based medication for treating moderate
27   to severe pain, consisting of hydrocodone and acetaminophen. See
     Norco, WebMD, https://www.webmd.com/drugs/2/drug-63/norco-oral/
28   details (last visited Mar. 21, 2021).

                                          7
     Case 5:19-cv-01373-JPR Document 24 Filed 03/23/21 Page 8 of 13 Page ID #:1720



 1   were.       She said she could sit and stand or walk no more than 20
 2   minutes at a time each, and she was “no longer able to bend,
 3   squat, do long walks, sleep, bathe without falling, sit or
 4   stand.”      (AR 1476.)
 5           Dr. Dunlap noted numerous signs of malingering during her
 6   examination of Plaintiff.        Plaintiff made “no effort” when asked
 7   to squat, “report[ing] that she was unable to,” and frequently
 8   said “I can’t” “when asked to do various tasks, making no
 9   effort.”      (AR 1479.)   Although she had tenderness to “light touch
10   palpation” “over the entire cervical, thoracic and lumbar
11   spines,” it was “out of proportion to the degree of palpation,
12   representing symptom embellishment/augmentation.”           (Id.; see also
13   AR 1485.)      The doctor noted that when she “more forcefully
14   palpated” at other times, “no tenderness was reported.”            (AR
15   1479, 1485.)      The same “symptom embellishment/augmentation”
16   occurred during Dr. Dunlap’s examination of Plaintiff’s shoulders
17   and elbows.      (AR 1481-82.)   And when the doctor examined her
18   knees, there was “reported tenderness to light touch palpation,
19   out of proportion to the degree of palpation, and nonfocal, over
20   every structure palpated in the left knee”; she did have
21   “positive crepitus beneath both patellae, right greater than
22   left,” although all testing of the knees was normal, as was range
23   of motion.      (AR 1488.)   Plaintiff made “poor effort” on the grip-
24   strength testing, “making the test invalid.”          (AR 1485.)
25   Finally, all five Waddell signs were positive.5          (AR 1479.)
26
             5
27          A finding of three or more Waddell signs is “clinically
     significant” for malingering or some other psychological
28                                                      (continued...)

                                           8
     Case 5:19-cv-01373-JPR Document 24 Filed 03/23/21 Page 9 of 13 Page ID #:1721



 1         Beyond those suspect findings, most of the exam yielded
 2   normal results.     Plaintiff “require[d] no assistance getting up
 3   and down from the exam table” (AR 1478), and examination and
 4   testing of her feet and ankles were entirely normal (AR 1488-89).
 5   The exam results for her cervical spine were all normal,
 6   including for range of motion and motor skills.          (AR 1479-81.)
 7   The same was true for Plaintiff’s shoulders and hips, with all-
 8   normal test results.      (AR 1481-82, 1487.)     Range of motion of the
 9   elbows was normal.     (AR 1483.)    Dr. Dunlap’s examination of
10   Plaintiff’s wrists and hands also produced almost entirely normal
11   results.    (AR 1483-85.)    She did, however, have “pain
12   reproduction in the region of the right common extensor origin
13   with resisted finger and wrist extension,” providing “some
14   objective evidence of a right tennis elbow.”          (AR 1482-83.)    And
15   Plaintiff’s range of motion of her thoracic spine was below
16   normal (AR 1485), although her motor functions were all normal
17   (AR 1486).
18         Dr. Dunlap ultimately found “[l]umbar sprain/strain,
19   possible radiculopathy”; “right lateral epicondylitis,” or tennis
20   elbow; bilateral patellofemoral crepitus; and “possible lumbar
21   radiculopathy.”     (AR 1497.)    She rejected Plaintiff’s allegations
22   of left-knee injury as well as any injury of the cervical or
23   thoracic spines.     (Id.)   She did, however, conclude that “the
24
           5
            (...continued)
25   component to pain symptoms. Meling v. Comm’r of Soc. Sec., No.
26   CV 19-04892-PHX-MTL, 2020 WL 5525352, at *5 (D. Ariz. Sept. 15,
     2020) (citation omitted); see also Makoviney v. Saul, 830 F.
27   App’x 192, 196 (9th Cir. 2020) (affirming ALJ’s rejection of
     plaintiff’s testimony based on finding of malingering in part
28   because two doctors found “at least one Waddell sign each”).

                                          9
     Case 5:19-cv-01373-JPR Document 24 Filed 03/23/21 Page 10 of 13 Page ID #:1722



 1   mechanism of injury is credible for injuries to the right elbow

 2   and lumbar spine.”      (AR 1498.)    Plaintiff was a “potential

 3   candidate for a steroid injection or [other] injection, into the

 4   region of the right tennis elbow.”         (Id.)   The doctor could not

 5   determine whether she would benefit from “additional treatment

 6   for the lumbar spine” until she had a lumbar MRI.           (Id.)

 7           Dr. Dunlap concluded that Plaintiff was “capable of working

 8   modified duty”: “She should be restricted from repetitive

 9   gripping and grasping with the right hand, repetitive bending and

10   twisting through the lumbar spine, and lifting over 25 pounds.”

11   (Id.)

12         The ALJ summarized Dr. Dunlap’s examination of Plaintiff (AR

13   41-42) and gave the doctor’s evaluation “some weight” (AR 42).

14   He noted that she did not have a treating relationship with

15   Plaintiff.     (Id.)    He found her functional assessments “somewhat

16   consistent with her examination findings and the overall evidence

17   of record” (AR 42-43) but noted that Plaintiff had “5/5 positive

18   Waddell signs during the examination and routinely demonstrated

19   symptom embellishment/exaggeration,” making it “difficult to

20   ascertain [her] true degree of pain and/or limitation.”             (AR 43.)

21   Thus, the ALJ credited the doctor’s opinion only to the extent it

22   was “supported by and consistent with the overall record during

23   the relevant period.”      (Id.)

24         C.     Analysis

25         Plaintiff contends that the ALJ erred in implicitly

26   rejecting Dr. Dunlap’s restriction on “repetitive gripping and

27   grasping with the right hand.”        (J. Stip. at 4.)     She contends

28   that in worker’s-compensation parlance, “repetitive” means that

                                          10
     Case 5:19-cv-01373-JPR Document 24 Filed 03/23/21 Page 11 of 13 Page ID #:1723



 1   an individual has lost 50 percent of her preinjury capacity in

 2   that particular function.       (Id. at 7.)    She then argues that

 3   because a “stores laborer,” the job she was performing when she

 4   was injured, allegedly requires “frequent” handling and grasping

 5   — that is, for up to two-thirds of the day — the ALJ necessarily

 6   erred in finding that she could do that same amount of gripping

 7   and grasping; she should have been limited to only half that, or

 8   “occasional” grasping and handling with the right hand.            (Id. at

 9   8-9.)

10               Because the state-agency doctors assessed no grasping and

11   handling limitations (see AR 107, 124), the ALJ had to provide

12   only a specific and legitimate reason to reject Dr. Dunlap’s

13   restriction on gripping and grasping with the right hand, not a

14   clear and convincing one.       See Carmickle, 533 F.3d at 1164.        He

15   did so.       Plaintiff makes no mention of the main reason the ALJ

16   relied on to implicitly reject that portion of Dr. Dunlap’s

17   opinion: her malingering.6       Indeed, her malingering related

18
             6
19          There are several other gaps in Plaintiff’s reasoning.
     First, the ALJ did not find that she could perform the stores-
20   laborer job; rather, he concluded that she could do her past work
     as a medical clerk as generally performed. (AR 44.) That
21   position also requires frequent handling, however, see Medical-
22   Record Clerk, DOT 245.362-010, 1991 WL 672269 (Jan. 1, 2016), so
     the error is of no consequence. Second, the Ninth Circuit has
23   noted that a “repetitive” restriction refers to a “qualitative”
     one, not a “quantitative” one, Gardner v. Astrue, 257 F. App’x
24   28, 30 & n.5 (9th Cir. 2007), and thus relates not to how often
     someone does something but in what manner, see id. It is
25   therefore not clear that Dr. Dunlap’s assessed limitation was
26   inconsistent with a medical-record clerk’s duties in the way
     Plaintiff argues. Finally, Dr. Dunlap assessed only a
27   restriction on the right hand, not the left. Even if Dr.
     Dunlap’s use of the word “repetitive” meant no more than
28                                                      (continued...)

                                          11
     Case 5:19-cv-01373-JPR Document 24 Filed 03/23/21 Page 12 of 13 Page ID #:1724



 1   directly to the grasping and gripping restriction.           She made
 2   “poor effort” on the grip-strength testing, making the test
 3   results “invalid.”      (AR 1485.)    She also engaged in “symptom
 4   embellishment” during Dr. Dunlap’s examination of her shoulders
 5   and elbows.     (AR 1481-82.)    Further, all five Waddell signs were
 6   positive, which the ALJ reasonably interpreted as indicating
 7   malingering.     Meling v. Comm’r of Soc. Sec., No. CV 19-04892-PHX-
 8   MTL, 2020 WL 5525352, at *5 (D. Ariz. Sept. 15, 2020).
 9         Finally, although Dr. Dunlap found some limited objective
10   evidence of right tennis elbow, she also noted that an October
11   2017 x-ray of that elbow was normal, with no fracture,
12   dislocation, or arthritic changes.         (AR 1494.)    A February 2018
13   x-ray of the same elbow was “unremarkable.”          (AR 1496.)    It was
14   thus entirely appropriate for the ALJ to reject Dr. Dunlap’s
15   functional assessments stemming from the tests and examination
16   during which Plaintiff malingered.         See Tommasetti v. Astrue, 533
17   F.3d 1035, 1041 (9th Cir. 2008) (“An ALJ may reject a . . .
18   physician’s opinion if it is based ‘to a large extent’ on a
19   claimant’s self-reports that have been properly discounted as
20   incredible.”); Freeman v. Colvin, 669 F. App’x 861, 861 (9th Cir.
21
           6
22          (...continued)
     occasional gripping and grasping with the right hand, as
23   Plaintiff argues, she perhaps could have used her left hand to
     occasionally grip and grasp as well, thereby amounting to
24   “frequent” gripping and grasping overall. Cf. Lamear v.
     Berryhill, 865 F.3d 1201, 1205-06 (9th Cir. 2017) (remanding for
25   development of record concerning particular job duties when
26   plaintiff was limited to occasional handling with left hand and
     jobs identified by ALJ required “frequent” handling). Plaintiff
27   testified that her particular medical-clerk job consisted of
     “scanning medical records” “all day,” for instance, something
28   that presumably could be done with either hand. (AR 77.)

                                          12
     Case 5:19-cv-01373-JPR Document 24 Filed 03/23/21 Page 13 of 13 Page ID #:1725



 1   2016) (finding that ALJ properly rejected doctor’s opinion given
 2   evidence that plaintiff had malingered).
 3           The ALJ also properly found that Dr. Dunlap’s functional
 4   assessments were only “somewhat consistent with her examination
 5   findings and the overall evidence of record.”          (AR 42.)    As
 6   noted, most of the examination and imaging findings concerning
 7   Plaintiff’s shoulders, elbows, and hands were entirely normal.
 8   Further, Dr. Dunlap found that she might benefit from a steroid
 9   injection into her elbow, something she had never tried.            (AR
10   1475, 1498.)     Thus, the largely normal examination and imaging
11   findings, coupled with only “some objective evidence” of tennis
12   elbow that had not yet been treated, did not support a complete
13   preclusion on repetitive gripping and grasping with the right
14   hand.    See Garcia v. Colvin, 668 F. App’x 714, 715 (9th Cir.
15   2016) (finding that ALJ properly gave “very little weight” to
16   examining physician’s preclusion on use of upper left arm because
17   doctor’s clinical findings showed that although plaintiff “had
18   some reduced range of motion,” nothing indicated “complete
19   inability to use her left arm in a work environment”).
20           The ALJ did not err, and remand is not warranted.
21   VI.     CONCLUSION
22           Consistent with the foregoing and under sentence four of 42
23   U.S.C. § 405(g), IT IS ORDERED that judgment be entered AFFIRMING
24   the Commissioner’s decision denying Plaintiff’s DIB application,
25   DENYING Plaintiff’s request for remand, and in the Commissioner’s
26   favor.
27   DATED:    March 23, 2021
                                         JEAN ROSENBLUTH
28                                       U.S. Magistrate Judge

                                          13
